By the Court.
The court finds from the entry of the final judgment of the court of appeals, as shown by the record herein, the cause was submitted to that court upon the statement and admissions of counsel for respondents in the statement of the case and upon the motion of the relators for a judgment upon the pleadings and the statement and admissions of counsel, and the court further finds that there is not contained in the record of the cause any bill of exceptions showing what the statements and admissions of counsel for respondents in the statement of the case were, and there ■ is not included in the entry of the judgment such statement and admissions of counsel for the respondents in the statement of the case.
It is, therefore, ordered and adjudged by this *403court that the judgment of said court of appeals be, and the same is hereby, affirmed. ■

Judgment affirmed.

Nichols, C. J., Johnson, Donahue, Wanamaker, Newman, Jones and Matthias, JJ., concur.